DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Gavriely (WO 2004/035137) in view of Longoria et al. (US 2014/0364945).
Regarding claim 11, Gavriely teaches a method for processing at least one heart sound signal, the method comprising: measuring, using a phonocardiogram recording device, at least one heart sound signal to give a phonocardiogram (e.g. Pg 9, ll 6-13); segmenting the at least one heart sound signal into a plurality of segments (e.g. Pg 9, ll 16); and extracting acoustic features from the plurality of segments (e.g. Pgs 7-8, ll 22-18); and performing an unsupervised machine learning process to group the at least one heart sound according to a disease stage (e.g. Pgs 3-4, 20-12; Pg 10; Page 18, ll 11-14).  Gabriely fails to expressly disclose detecting and classifying heart valve remodeling, based on the acoustic features of the at least one heart sound.  In the same field of endeavor, Longoria discloses the detection and classification of the heart valve remodeling based on heart sounds (e.g. [19-23], [106-110]). It would have been an obvious design choice to incorporate the analysis as taught by Longoria in order to yield the predictable results of providing an effective heart analysis.
Regarding claim 12, a region of interest is selected from the PCG, and a processor calculates a sum of squares error between envelopes of the ROI and 
Regarding claim 13, Gavriely measures temporal and spectral features of the plurality of segments in real time (e.g. Pg 9); measures frequencies of the plurality of segments and calculates a dominant frequency using at STFT, and measuring a power spectral density of the plurality of segments (e.g. Pg 10).
Regarding claim 14, Gabriely measures a power spectral density of the plurality of segments (Pgs 9-10) and measures the amplitude and shape of the power spectral density of the segments (Pgs 7-8, ll 22-18).
Regarding claims 17-18, the prior art indicates that the heart sound is inherently grouped according to the disease stage and an anti-remodling therapy or pacing/stimulation therapy is administered (e.g. Page 17-18, ll 17-14, etc.)
Claims 15-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely (WO 2004/035137), in view of Longoria et al. (US 2014/0364945), further in view of Tran (US 2008/0001735).  Gavriely fails to expressly disclose identifying eigenvalues of the at least one heart signal using eigenvectors determined by principal component analysis of an entire heart sound database.  In the same field of endeavor, Tran discusses the use of a k-means clustering algorithm (e.g. 281, 385, etc.) in order to establish the proper criteria in synchronizing and analyzing results.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar analysis in order to yield the predictable results of providing an updated and more statistically relevant analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792